Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 4-13 are pending in the application. Claim 1 is allowed. Claims 4-13 are cancelled by Examiner’s Amendment.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-13 directed to an invention non-elected without traverse.  Accordingly, claims 4-13 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 4-13:	(cancel)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art is replete with references that use materials derived from cardanol where Suresh et al. (Ind. Eng. Chem. Res. 2005, 44, 4504-4512) teach that cardanol is obtained from cashews and has the following composition (page 4504):

    PNG
    media_image1.png
    224
    550
    media_image1.png
    Greyscale
.
Braga et al. (previously cited) teach reactions of cardanol-type structures including with epichlorohydrin that would result in structures falling within the scope of Formula 1. Amended claim 1, however, would not correspond to direct modification of cardanol having the composition taught by Suresh et al. since claim 1 requires a diluent containing a compound represented by Formula I at 85% by weight or more of the diluent. If the composition of cardanol of Suresh et al. were reacted with epichlorohydrin, the components corresponding to a structure when n is 2 or 4 (the monoene and triene above), would not necessarily exceed 85% by weight. Accordingly, a case for obviousness to arrive at the instant claims would require some motivation to either not start with cardanol as it is commonly supplied or perform manipulations to arrive at a weight percentage instantly claimed. There does not appear to any clear reason why a person of skill would be motivated to perform the steps needed to arrive at a composition having the instantly claimed weight percentages. The previously presented rationale under 35 USC 103 referred to a motivation to purify; however, departing from the mixture of cardanol would not follow the same type of rationale since cardanol is generally considered one substance in the prior art where the mixture as a whole is manipulated, for instance, via reaction with epichlorohydrin. While the examples in the instant specification were prepared by using cardanol and would also appear to represent mixtures, there is no requirement that the claims of an application conform to any given examples and the literal language of original claim 1 would not require that the diluent be comprised of a mixture of the four components taught by Suresh et al. such that the present amendment would have written description support based on the literal language of original claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626